La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
Este recurso involucra íntimas fibras emocionales en el contexto de las familias que sufren su desintegración. Para minimizar los efectos de la separación familiar, a partir de 1970 se inició el movimiento que reclamaba los derechos de los abuelos para visitar a sus nietos, ya que éstos, cada vez con mayor frecuencia, intervienen activamente en las vi-das de sus nietos. Para finales del siglo XX, prácticamente todos los estados de la Nación norteamericana habían aprobado leyes que les conceden a los abuelos el derecho a solicitar visitas a sus nietos.(1) De igual forma, la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico aprobó la Ley Núm. 182 de 22 de diciembre de 1999 para enmendar el Art. 152A del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 591A, a los efectos de facultar a los abuelos para solicitar visitar a sus nietos cuando alguno de los padres haya muerto, en casos de divorcio, separación o nuli-*137dad del matrimonio. En el recurso de autos debemos exa-minar la constitucionalidad de la referida disposición.
HH
La Sra. Jennifer Marie Rexach y el Sr. Carlos Javier Ramírez procrearon durante su relación matrimonial al menor C.J. Ramírez Rexach, quien nació el 6 de junio de 1992. Mediante sentencia de divorcio de 23 de abril de 1993, fue disuelto el matrimonio por consentimiento mutuo. Dicha sentencia acogió las estipulaciones de las partes a los efectos de que la custodia le correspondería a la madre y que la patria potestad sería compartida. En lo concerniente a las relaciones paterno-filiales, se estipuló que el padre tendría al niño en su compañía todos los do-mingos desde las ocho de la mañana hasta las ocho de la noche.
El 30 de abril de 1997, el señor Ramírez Vélez presentó una moción mediante la cual solicitó modificaciones a las relaciones paterno-filiales debido a que se mudaría a Washington. Entre las modificaciones solicitadas se encon-traba que el menor se relacionara con su padre durante el verano por un mes y medio, y durante doce días en la época navideña en la residencia del padre, ubicada en Estados Unidos. Además, el señor Ramírez Vélez solicitó que du-rante el resto del año el niño pernoctara en fines de semana alternos en casa de sus abuelos paternos, el Sr. Porfirio Ramírez y la Sra. Livia Vélez, permitiéndoles a éstos ir a buscarlo los sábados a las diez de la mañana y llevarlo de vuelta los domingos a las siete de la noche. La señora Rexach se opuso a las modificaciones solicitadas.
Celebrada una vista el 6 de agosto de 1997 en el Tribunal de Primera Instancia, Sala Superior de San Juan, las partes acordaron que en caso de que el padre estuviera imposibilitado de viajar a Puerto Rico para relacionarse con el menor, el niño viajaría a visitarlo en compañía de los *138abuelos paternos. Nada se acordó en cuanto a que el menor pernoctara en la residencia de sus abuelos. El 4 de agosto de 1999 se celebró una nueva vista sobre las relaciones paterno-filiales. En ésta los progenitores reiteraron su acuerdo a los efectos de que el niño viajaría en compañía de sus abuelos paternos para visitar a su padre, de éste no poder viajar a Puerto Rico.
Así las cosas, el 18 de mayo de 2000, el Sr. Carlos Javier Ramírez Vélez presentó una moción en la cual solicitó que el menor se relacionara con sus abuelos paternos en fines de semana alternos a partir del viernes a las cinco de la tarde hasta el domingo a la misma hora. Además, solicitó que el fin de semana que los abuelos no tuvieran al menor, pudie-ran verlo una vez durante la semana. La señora Ramírez replicó alegando que el señor Ramírez Vélez carecía de le-gitimación activa para presentar tal solicitud en represen-tación de los abuelos paternos.
El 3 de julio de 2001 comparecieron los abuelos pater-nos, solicitando que se les permitiera relacionar con su nieto C.J. Ramírez Rexach. La peticionaria replicó alegando la inconstitucionalidad del Art. 152A del Código Civil, supra, por ser contrario a las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, y por contravenir la Constitución de Estados Unidos, a la luz de la decisión de Troxel v. Granville, 530 U.S. 57 (2000). Mediante resolución emitida el 31 de enero de 2002, el Tribunal de Primera Instancia, Sala Superior de Carolina,(2) sostuvo la constitucionalidad de la ley y determinó que el Estado, en virtud de su poder de parens patriae, tiene un interés apremiante en regular las relaciones entre los abuelos y sus nietos para asegurar el bienestar de los me-nores, y que nuestra legislación cumple con los criterios *139establecidos por el Tribunal Supremo federal en Troxel v. Granville, supra. El foro de instancia ordenó a la Oficina de Relaciones de Familia Ilevar a cabo un estudio sobre las relaciones abuelo-filiales.
De dicho dictamen recurrió la señora Rexach ante el Tribunal de Apelaciones (denominado anteriormente Tribunal de Circuito de Apelaciones), alegando que el foro de instancia incidió al permitir la intervención de los abuelos paternos, cuando éstos originalmente no habían solicitado el derecho de visitas. Adujo que el foro sentenciador erró al sostener la constitucionalidad de la ley, ya que el Estado carecía de un interés apremiante para interferir con el de-recho fundamental de los padres en la crianza de sus hijos. Además, presentó una moción en auxilio de jurisdicción, para solicitar la paralización del estudio social sobre las relaciones abuelo-filiales. El foro intermedio declaró con lugar la moción en auxilio de jurisdicción y ordenó la para-lización de los procedimientos.
El 26 de abril de 2002, el Departamento de Justicia (De-partamento) compareció ante el Tribunal de Apelaciones para presentar sus argumentos en torno a la constitucio-nalidad de la ley impugnada. El Departamento alegó que por tener la señora Rexach y el señor Ramírez Vélez la patria potestad compartida de su hijo, la controversia de autos debía ser resuelta como un desacuerdo entre ex cón-yuges sobre si el menor debía o no relacionarse con sus abuelos paternos. Debido a lo anterior, adujo que era im-propio invocar el Art. 152A del Código Civil, supra, y alegar su inconstitucionalidad. En la alternativa, argüyó que la ley impugnada no contraviene el debido proceso de ley ga-rantizado por la Constitución federal, ya que es de factura más estrecha que la medida legislativa invalidada en Troxel v. Granville, supra. Además, sostuvo que en la men-cionada decisión el Tribunal Supremo de Estados Unidos declaró que la ley era inconstitucional en su aplicación y *140rehusó entrar a dilucidar la constitucionalidad de su faz de la ley, ya que la adjudicación de los derechos de visita es llevada a cabo caso a caso por los tribunales estatales.
Por su parte, el recurrido, señor Ramírez Vélez, alegó que resultaba inapropiado entrar a considerar los aspectos constitucionales de la legislación, ya que existía otro plan-teamiento que permitía disponer del recurso. Sostuvo que la controversia se circunscribía a determinar la extensión del derecho de un padre con patria potestad compartida para reclamar que su hijo se relacione con sus abuelos paternos. En la alternativa, alegó que la legislación impug-nada es constitucionalmente válida debido a que no ado-lece de amplitud excesiva, como sucedió en el caso Troxel v. Granville, supra, ya que: (1) solamente concede el derecho de visitas a los abuelos y no a cualquier persona; (2) las visitas solamente pueden solicitarse cuando la unión entre los padres ha sido disuelta por alguna de las razones enu-meradas en la legislación, y (3) para que proceda la solici-tud es necesario que los padres impidan sin justa causa que el menor se relacione con sus abuelos.
Mediante sentencia emitida el 22 de mayo de 2002, el Tribunal de Apelaciones confirmó el dictamen del foro de instancia. En primer lugar, determinó que el Art. 152A del Código Civil, supra, reconoce legitimación activa a los abuelos para solicitar visitar a sus nietos, por lo cual el foro de instancia no erró al considerar su solicitud de rela-cionarse con el menor. En segundo lugar, resolvió que la legislación no infringe el derecho fundamental de los padres a criar a sus hijos, ya que son los abuelos quienes deben probar la necesidad de relacionarse con sus nietos, pues no tienen un derecho automático a las visitas, y que la decisión final se dejó al escrutinio judicial de acuerdo con el bienestar del menor y en armonía con los derechos de los padres. Inconforme con esta determinación, la se-ñora Rexach acudió ante nos, mediante un recurso de cer-tiorari, alegando la comisión de dos errores:
*141ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL RESOLVER QUE LA LEY NÚMERO 182 DE 22 DE DICIEMBRE DE 1997 ES CONSTITUCIONAL DE CONFORMIDAD A LA CONSTITUCIÓN DEL ESTADO LI-BRE ASOCIADO DE PUERTO RICO.
ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL RESOLVER QUE LA LEY NÚMERO 182 DE 22 DE DICIEMBRE DE 1997 ES CONSTITUCIONAL DE CONFORMIDAD A LA CONSTITUCIÓN DE LOS ESTADOS UNIDOS DE AMÉRICA. Petición de certiorari, pág. 4.
El 19 de junio de 2002 expedimos el auto solicitado. Así, pues, en su comparecencia ante nos el señor Ramírez Vélez alegó que esta controversia carece del requisito de madu-rez, ya que al momento cuando la recurrente presentó el recurso de marras el Tribunal de Primera Instancia no ha-bía emitido determinación alguna sobre las relaciones abuelo-filiales y, por ende, la señora Rexach fundamenta sus alegaciones en la posibilidad de un daño que aún no ha ocurrido.
Atenderemos en primer lugar el argumento relacionado con la madurez de la controversia por ser un requisito indispensable de la doctrina de justiciablidad.
II

El requisito de madurez para la justiciabilidad de una con-troversia

Las doctrinas de autolimitación aplicables a la litigación constitucional han sido el producto de la interpretación del texto de la Constitución federal y de consideraciones prudenciales en el ejercicio del Poder Judicial. El requisito de madurez al plantear una controversia de índole constitucional forma parte de dichas doctrinas. Este requisito está fundamentado en consideraciones derivadas de la prudencia y en las limitaciones constitucionales que prohíben al foro judicial emitir opiniones consultivas. R. Serrano Geyls, Derecho constitucional de Estados Unidos y *142Puerto Rico, San Juan, Ed. U.I.A.P.R. 1997, Vol. I, pág. 195. La madurez en un caso atiende a la proximidad temporal del daño sobre el litigante. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 722 (1980). Los tribunales de-ben determinar si existe realmente una controversia entre las partes de naturaleza justiciable, propia para un pro-nunciamiento judicial. Asoc. Guardias Penales v. Srio. de Justicia, 87 D.P.R. 711, 713 (1963). La madurez debe exa-minarse mediante un análisis dual: si la controversia sus-tantiva es apropiada para resolución judicial y si el daño es suficiente para requerir adjudicación. Com. de la Mujer v. Srio de Justicia, supra, pág. 722. El factor determinante es que la controversia esté definida concretamente de manera que el tribunal pueda evaluarla en sus méritos. Serrano Geyls, op. cit.
El señor Ramírez Vélez alega que la peticionaria, se-ñora Rexach, no ha sufrido un daño que amerite una de-terminación judicial sobre la constitucionalidad del Art. 152A del Código Civil, supra, ya que el Tribunal de Pri-mera Instancia aún no ha resuelto si proceden las visitas solicitadas. No le asiste la razón. En el caso de autos, el foro de instancia ordenó un estudio sobre las relaciones abuelo-filiales para emitir una decisión informada. Ante tales hechos es inminente que la madre sufrirá un daño en su derecho a decidir sobre la crianza de su hijo en caso de que el tribunal ordene unas relaciones abuelo-filiales que ésta no aprueba. Además, de determinarse que la legisla-ción impugnada es inconstitucional, el daño se retrotraería al momento en que se permitió la intervención de los abue-los paternos para relacionarse con el menor.
De otra parte, debe tenerse en cuenta la inminencia de que el menor pudiera sufrir un daño si el tribunal orde-nara que se relacione con sus abuelos paternos y tales re-laciones resultasen ser detrimentales para el bienestar del menor. La naturaleza de la controversia planteada en el recurso de epígrafe hace necesaria nuestra intervención *143para evitar que el Estado interfiera indebidamente con los derechos de los padres y madres sobre la forma en la que crían a sus hijos. Más importante aún, no podemos esperar a que un menor tenga señales evidentes de un daño psico-lógico o físico para ejercer nuestra función constitucional de determinar cuán adecuada sea la intromisión del Es-tado en la esfera íntima de la familia. En consecuencia, resolvemos que el presente recurso cumple con el requisito de madurez y, por lo tanto, es susceptible de ser adjudicado por este Foro.
III

Constitucionalidad del Art. 152A del Código Civil

A. Los derechos de los padres a la luz de la Constitución del Estado Libre Asociado y de la Constitución de Estados Unidos.
En nuestro ordenamiento, las relaciones familiares han sido examinadas por los tribunales en el contexto del derecho a la intimidad. El derecho a la intimidad en Puerto Rico y la protección a la dignidad del ser humano tienen un origen constitucional explícito. El Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, establece la inviolabilidad de la dignidad del ser humano como principio de interpretación cardinal para todos los derechos reconocidos en ella. Vega et al. v. Telefónica, 156 D.P.R. 584 (2002). Por otra parte, el Art. II, Sec. 8, establece que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, págs. 301-302. A través de dichas disposiciones, la Asamblea Constituyente incorporó en nuestra ley suprema nuevas categorías de derechos, de factura más ancha, para que fueran interpretados en consonancia con nuestras realidades sociales. E.L.A. v. Her-*144mandad de Empleados, 104 D.P.R. 436, 439-440 (1975). El derecho a la intimidad no necesita de legislación habilitadora que le insufle vida, ya que opera por su propia fuerza, ex proprio vigore. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 339 (1993); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986).
El referido derecho fundamental ha sido reconocido en ámbitos, tales como el penal,(3) administrativo,(4) laboral(5) y en las relaciones de familia. Al determinar la extensión de la intervención gubernamental en las relaciones familiares, expresamos en García Santiago v. Acosta, 104 D.P.R. 321, 324 (1975):
En la sociedad democrática organizada alrededor de los dere-chos fundamentales del hombre, el Estado ha de reducir a un mínimo su intervención con sensitivas urdimbres emocionales como lo son las relaciones de familia. La intromisión en la vida privada sólo ha de tolerarse cuando así lo requieran factores superantes de salud y seguridad públicas o el derecho a la vida y a la felicidad del ser humano afectado.
De la misma forma, en Rivera v. Galarza, 83 D.P.R. 167, 174 (1961), y en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 259, 275 (1978), señalamos que aunque el Estado tiene la responsabilidad de velar por la estabilidad de la familia, la guarda y el cuidado de los hijos, la justa división de los bienes gananciales y la adecuada protección de las partes que interesen disolver su vínculo matrimonial, está impedido, no obstante, de irrumpir en tales aspectos que son eminentemente personales, salvo que exista un interés apremiante.
En la esfera federal, los derechos de los padres *145son examinados principalmente a la luz de la Enmienda Decimocuarta de la Constitución de Estados Unidos. Dicha enmienda garantiza que ninguna persona sea privada de su vida, libertad o propiedad sin un debido proceso de ley. Esta protección persigue evitar que el Estado abuse de sus poderes y que los utilice como instrumento de opresión o de forma arbitraria. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 331 (1986).
El debido proceso de ley se manifiesta en dos vertientes: procesal y sustantiva. Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541 (1984). De acuerdo con la vertiente procesal, el Estado tiene la obligación de garantizar que cualquier interferencia con los intereses de libertad o propiedad de las personas se lleve a cabo a través de un procedimiento que sea justo y equitativo. Id., págs. 543-546; Álvarez v. Arias, 156 D.P.R. 352 (2002); López Vives v. Policía de P.R., 118 D.P.R. 219, 230-231 (1987). Por otro lado, la vertiente sustantiva del debido proceso de ley tiene el propósito de salvaguardar los derechos fundamentales de las personas. Rodríguez Rodríguez v. Estado Libre Asociado, 130 D.P.R. 562, 576 (1992); United States v. Carolene Products Co., 304 U.S. 144, 152-153 (1938).
El Tribunal Supremo federal ha reconocido como derechos fundamentales aquellos expresamente consagrados en la Primera Enmienda, además de varias categorías que han sido reconocidas como derechos fundamentales implícitos. Éstos son: la libertad de asociación; el derecho al voto y a participar en el proceso electoral; el derecho a viajar; el derecho a un juicio justo; el derecho a que cualquier privación de la libertad, propiedad o vida por parte del Gobierno se efectúe mediante un procedimiento justo, y el derecho a la intimidad, que incluye libertad decisoria respecto al cuido y a la educación de los hijos. II Rotunda, Nowak and Young, Constitutional Law Sec. 15.7, págs. 84—85 (1986), citado en Rodríguez Rodríguez v. E.L.A., supra, págs. 576-577.
*146Al aplicar el debido proceso de ley a las relaciones familiares,(6) se ha interpretado que dentro del concepto “libertad” de la Decimocuarta Enmienda están incluidos, entre otros, el derecho a casarse, a establecer un hogar, a procrear y a criar a los hijos. Meyer v. Nebraska, 262 U.S. 390, 399-400 (1923); Skinner v. Oklahoma, 316 U.S. 535 (1942). Los menores de edad no son meras criaturas del Estado; por ende, la relación entre padres e hijos está protegida constitucionalmente y se ha establecido que los padres tienen derecho a decidir sobre el cuido, la custodia y el control de sus hijos. Pierce v. Society of Sisters, 268 U.S. 510, 535 (1925); Wisconsin v. Yoder, 406 U.S. 205, 232 (1972); Stanley v. Illinois, 405 U.S. 645, 651 (1972); Quilloin v. Walcott, 434 U.S. 246, 255 (1978); Washington v. Glucksberg, 521 U.S. 702, 720 (1997).(7) Este derecho fundamental se continúa reconociendo incluso cuando a los padres se les priva temporalmente de la custodia de sus hijos y cuando éstos no son del todo aptos para cuidar de los menores. Santosky v. Kramer, 455 U.S. 745 (1982); Depto. de la Familia v. Soto, 147 D.P.R. 618, 641-642 (1999).
De acuerdo con la decisión emitida en Roberts v. United States Jaycees, 468 U.S. 609, 618-620 (1984), el reconocimiento a la zona de intimidad que cubre las relaciones familiares obedece a que éstas desempeñan un rol cultural determinante, ya que propician la transmisión de tradiciones y creencias entre las generaciones. Además, el Estado debe abstenerse de intervenir en la esfera familiar, *147ya que es ahí donde los individuos desarrollan su identi-dad, la cual es un elemento esencial del concepto libertad.
Por supuesto, ningún derecho fundamental es absoluto, por ende, los derechos de los padres pueden limitarse en aras de proteger un interés apremiante del Estado, como lo es bienestar de los menores. Así, por ejemplo, a los padres y a las madres se les puede privar, suspender o restringir la custodial(8) de sus hijos, e incluso de la patria potestad,(9) cuando no pueden satisfacer las necesidades de los menores, protegerlos adecuadamente o cuando los menores son maltratados, de acuerdo con la Ley para el Bienestar y la Protección Integral de la Niñez, Ley Núm. 177, supra. De igual forma, los Arts. 166A al 166C del Código Civil, 31 L.P.R.A. secs. 634a-634c,(10) establecen las causas para privar, suspender o restringir la patria potestad y la custodia. Las referidas medidas legislativas responden al interés del Estado en asegurar el bienestar emocional y físico de los menores de edad. Por otro lado, al adjudicar controversias relacionadas con menores, los tribunales deben guiarse por el principio de asegurar el bien-*148estar y los mejores intereses de éstos. Quilloin v. Walcott, supra, pág. 254; Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 508 (1978); Chévere v. Levis, 150 D.P.R. 525, 544 (2000); Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002).
En síntesis, indudablemente en Puerto Rico los padres y madres tienen un derecho fundamental a criar, cuidar y custodiar a sus hijos, protegido tanto por la Constitución del Estado Libre Asociado de Puerto Rico como por la Constitución de Estados Unidos. No obstante, estos derechos ceden ante intereses apremiantes del Estado en lograr el bienestar de los menores. Una vez expuesto el origen de tal derecho, nos corresponde examinar las reglas que deben guiar nuestra función interpretativa en el presente recurso.
B. Principios generales
Es principio firmemente establecido que una ley es y se presume constitucional hasta que resolvamos lo contrario. Nogueras v. Hernández Colón, 127 D.P.R. 405, 412 (1990); Cerame Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1970). Una ley puede ser declarada inconstitucional de su faz o en su aplicación. Para evaluar la constitucionalidad de su faz de una ley debe analizarse si de su texto surge el vicio que la hace inconstitucional y si ésta infringe derechos fundamentales. Por el contrario, para evaluar la constitucionalidad de un estatuto en su aplicación es preciso analizar el contexto en el cual la medida impugnada ha sido aplicada para determinar si ha tenido el efecto de infringir alguna disposición constitucional. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 D.P.R. 1, 22-23 (1997).
Existen ciertas reglas de hermenéutica que delimitan nuestra función interpretativa. Al aludir a dichas reglas expresamos en Pérez v. Mun. de Lares, 155 D.P.R. 697, 706-707 (2001):
Los tribunales debemos siempre considerar cuáles fueron los *149propósitos perseguidos por la Asamblea Legislativa al aprobar una legislación, de manera que nuestra interpretación asegure la efectividad de la intención legislativa. Interpretar una ley de forma contraria a la intención legislativa implica una usur-pación por la Rama Judicial de las funciones de la Rama Legislativa. ... La exposición de motivos de la ley, los informes de las comisiones y los debates en el hemiciclo, en adición' al texto de la misma, son las fuentes de mayor importancia en la tarea de determinar el significado de un acto legislativo. De-bemos tomar en consideración que todo acto legislativo persi-gue un propósito, trata de corregir un mal, alterar una situa-ción existente, complementar una reglamentación vigente, fomentar algún bien específico o bienestar general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. ... Por último, es obligación del Tribunal armonizar, hasta donde sea posible, todas las dispo-siciones de ley envueltas en el caso con miras a lograr un re-sultado sensato, lógico y razonable que represente la intención del legislador. (Énfasis suplido y escolios omitidos.)
Desde E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), reconocimos, al igual que lo hizo el Tribunal Supremo federal, que cuando se cuestiona la validez de una ley, aunque ésta cree serias dudas sobre su constitucionalidad, este Foro primero examinará si existe una interpretación razonable del estatuto que le permita soslayar el planteamiento constitucional. En Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981), expusimos que “el Poder Judicial —en abono de una deferencia hacia el Poder Legislativo— debe esforzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de cada ley”. (Énfasis suplido.) Véanse: Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 407-408 (1995); Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653, 661 (1990); Nogueras v. Hernández Colón I, supra, pág. 412; P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984). De igual forma, hemos reiterado “la política judicial de decretar la inconstitucionalidad de una ley sólo cuando ello sea indispensable y [de] no entrar a considerar la inconstitucionalidad de una ley o de una actuación a menos que ello sea imprescindible para resolver la controversia”. (Citas omitidas.) Pueblo v. Santiago Feli-*150ciano, supra, págs. 407-408. En el caso de autos, como se demostrará más adelante, no existen circunstancias que llagan imprescindible decretar la inconstitucionalidad del Art. 152A del Código Civil, supra, para resolver la contro-versia entre las partes, ya que nuestra legislación se puede armonizar perfectamente con la decisión de Troxel v. Granville, supra, y con nuestra jurisprudencia.
Finalmente, al ejercer su función, este Tribunal debe tener presente que:
Las leyes deben interpretarse y aplicarse en comunión con el propósito social que las inspira. No deben desvincularse del problema humano cuya solución persiguen, ni descarnarse de las realidades de la vida que la sociedad misma ha proyectado sobre ellas, pues se tomaría ilusorio y se perdería en el vacío el deseo de justicia que las genera. Figueroa v. Díaz, 75 D.P.R. 163, 171 (1953); Chévere v. Levis, supra, pág. 541.
La peticionaria alega que la legislación mediante la cual se le reconoció legitimación activa a los abuelos para soli-citar que se les permita visitar a sus nietos es inconstitu-cional porque infringe los derechos de los padres a la inti-midad y al debido proceso de ley, de acuerdo con la decisión de Troxel v. Granville, supra. Para atender el plantea-miento relativo a la decisión del Tribunal Supremo de Es-tados Unidos, resulta necesario discutir lo resuelto por dicho Foro.
C. El caso Troxel v. Granville
En una decisión emitida en el 2000,(11) el Tribunal Supremo federal se vio precisado a interpretar una legisla-ción de Washington que reconocía que cualquier persona podía solicitar la visita a un menor en cualquier momento, *151siempre que las visitas propendieran a los mejores intere-ses de éste. La controversia surgió cuando el padre de dos niñas falleció y éstas continuaron relacionándose con sus abuelos paternos regularmente. Sin embargo, la madre in-formó a los abuelos que deseaba que limitaran las visitas a sus nietas a una vez al mes y sin que éstas pernoctaran en casa de los abuelos. Los abuelos paternos presentaron una petición en el tribunal para solicitar que se reconociera su derecho de visita al amparo de la legislación de Washington (Wash Rev. Code sec. 26.10.160(3)). La legislación en la cual se fundamentó la petición establecía:
Any person may petition the court for visitation rights at any time, including, but not limited to, custody proceedings. The court may order visitation rights for any person when visitation may serve the best interest of the child whether or not there has been any change of circumstances. (Énfasis suplido.)
El Tribunal Superior de Washington ordenó que se per-mitieran las visitas de los abuelos paternos y la madre de las niñas instó un recurso de apelación. El Tribunal Apela-tivo de Washington revocó la orden de visitas al resolver que la ley interfería con el derecho constitucional de la madre sobre el cuidado, la custodia y la crianza de sus hijas; sin embargo, la ley no fue declarada inconstitucional. Los abuelos paternos solicitaron una revisión ante el Tribunal Supremo estatal, el cual decretó la inconstituciona-lidad de la ley. Así las cosas, los abuelos paternos presen-taron una petición de certiorari ante el Tribunal Supremo federal.
El Tribunal Supremo resolvió que la ley de Washington era inconstitucional en la forma en la cual había sido apli-cada a la madre de las niñas. Determinó que la ley era excesivamente amplia; no obstante, rehusó entrar a consi-derar la extensión de los derechos de los padres a la luz del debido proceso de ley sustantivo en el contexto de los dere-chos de visita de terceros. La decisión reconoció que muchos abuelos han asumido roles que comúnmente son ejercidos *152por los padres y las madres, y que en vista de la participa-ción de los abuelos en la crianza, cuidado y sostén de los nietos es que muchos estados les han reconocido el derecho de visita. Sin embargo, el Tribunal reiteró que la relación entre padres e hijos está constitucionalmente protegida y que es un interés libertario, de antigua estirpe, protegido por el debido proceso de ley sustantivo.
De acuerdo con la decisión, el estatuto de Washington era excesivamente amplio ya que le permitía a cualquier persona solicitar derecho de visitas. Una vez se presentaba la petición en el Tribunal, el foro sentenciador no le daba deferencia a la decisión de los padres. La ley no requería que se le diera una consideración especial a la posición de los padres de rechazar las visitas por parte del tercero y de esta forma la medida contravenía la presunción a los efec-tos de que las decisiones que toman los padres aptos con-vienen a los mejores intereses de los menores. Para el Tribunal Supremo el problema no radicaba en que se solicitara la intervención del foro judicial para solicitar el derecho de visita, sino en que cuando el tercero solicitara visitar a un menor, no se le diera una consideración especial al punto de vista de los padres porque el único factor contemplado en la legislación era lo que el tribunal consi-derase como el mejor bienestar de los menores. Finalmente, el Tribunal señaló que no iba a declarar inconstitucionales todas las leyes que les reconocieran derechos de visita a terceros, ya que corresponde a los tribunales estatales ad-judicar caso a caso las controversias que se susciten en este contexto. (12)
De acuerdo con el Tribunal Supremo federal:
Section 26.10.160(3), as applied to Granville and her family in this case, unconstitutionally infringes on that fundamental *153parental right. The Washington nonparental visitation statute is breathtakingly broad. According to the statute’s text, “[a]ny person may petition the court for visitation rights at any time,” and the court may grant such visitation rights whenever “visitation may serve the best interest of the child” That language effectively permits any visitation of the parent’s children to state-court review. Once the visitation petition has been filed in court and the matter is placed before a judge, a parent’s decision that visitation would not be in the child’s best interest is accorded no deference. Section 26.10.160(3) contains no requirement that a court accord the parent’s decision any presumption of validity or any weight whatsoever. Instead, the Washington statute places the best-interest determination solely in the hands of the judge. Should the judge disagree with the parent’s estimation of the child’s best interests, the judge’s view necessarily prevails. Thus, in practical effect, in the State of Washington a court can disregard and overturn any decision by a fit custodial parent concerning visitation whenever a third party affected by the decision files a visitation petition, based solely on the judge’s determination of the child’s best interests.
The problem here is not that the Washington Superior Court intervened, but that when it did so, it gave no special weight at all to Granville’s determination of her daughters’ best interest.
Because much state-court adjudication in this context occurs on a case-by-case basis, we would be hesitant to hold that specific nonparental visitation statutes violate the Due Process Clause as a per se matter. (Enfasis suplido y en el original, y citas omitidas.) Troxel v. Granville, supra, págs. 67, 69, 73.
Con este trasfondo, pasaremos a examinar nuestra legislación.
D. La Ley Núm. 182 de 22 de diciembre de 1997
 En Puerto Rico, la unidad de la familia, la insti-tución de la patria potestad y las relaciones paterno-filiales “están de por sí revestidas de un alto interés público y social, tanto para beneficio del hijo como para beneficio el estado”. Guerra v. Ortiz, 71 D.P.R. 613, 623 (1950). Véase Martínez v. McDougal, 133 D.P.R. 228, 231 (1993). En tales *154casos, el interés no puede ser otro que el bienestar del menor. Rivera Galarza v. Mercado Pagán, 139 D.P.R. 619, 638 (1995). Estos principios se fundamentan en el recono-cimiento de la familia como el eje central natural de exis-tencia de cada ser humano. Debido a la importancia que se le reconoce a la institución de la familia, hemos expresado que al desmembramiento de los lazos familiares “debe lle-garse como recurso final ante una situación ineluctable”. García Santiago v. Acosta, supra, pág. 326.
Al igual que este Tribunal, la Asamblea Legislativa ha reconocido que la familia es la institución básica sobre la cual se erige la sociedad. P. de la C. 608 de 25 de abril de 1997. Para proteger el sitial importante que ocupan los abuelos en el núcleo familiar, se aprobó la Ley Núm. 182, supra, que tuvo el efecto de enmendar el Art. 152A del Código Civil, supra, a los efectos de establecer:

Derecho de los abuelos

Luego de la disolución del núcleo familiar, ya sea por la muerte de uno de los padres o divorcio, separación o nulidad del matrimonio, no podrán los padres o tutor que ejerza la patria potestad y custodia sobre un menor no emancipado, im-pedir, sin justa causa, que éste se relacione con sus abuelos. Cuando se trate de un menor no emancipado fruto de una relación extramatrimonial tampoco podrá el padre o la madre o tutor que ejerza la patria potestad y custodia sobre dicho menor, impedir, sin justa causa, que éste se relacione con sus abuelos.
En caso de oposición por parte del padre o madre o tutor que ejerza la patria potestad y custodia sobre dicho menor no emancipado se reconoce legitimación jurídica a los abuelos para ser oído [sic] ante el juez quién [sic] decidirá lo proce-dente tomando en consideración las circunstancias particula-res de cada caso y los intereses y bienestar del menor.(13)
Al explicar el alcance de la medida, la Comisión de lo Jurídico Civil de la Cámara de Representantes señaló:
*155El P. de la C. 608 va dirigido a adicionar el Artículo 152A al Código Civil de Puerto Rico a los fines de reconocer expresa-mente al tribunal la facultad para regular las relaciones entre abuelos y nietos cuando las circunstancias particulares del caso lo requieran, tomando en consideración los mejores inte-reses del menor.
Tradicionalmente, la figura del abuelo es una que provee sosiego, solaz, protección y cuidado. El Estado no pretende de forma ni manera alguna limitar el derecho de los padres de velar por sus hijos menores, siempre y cuando cumplan con sus deberes. En cumplimiento de su deber de parens patriae, el Estado le reconoce a los abuelos el derecho a visita a sus nietos dentro del marco jurídico establecido por esta ley.
La familia es el pilar básico sobre el cual descansa la socie-dad puertorriqueña y es donde el individuo establece y afirma su identidad. Mediante este proyecto de ley se reconoce que los abuelos juegan un papel importante dentro de ese núcleo que se llama familia y que éstos contribuyen grandemente al de-sarrollo físico, social y emocional de sus nietos. En ocasiones se da la situación que por distintas razones el núcleo familiar se desintegra y todos sus componentes se afectan. Ocurre que por una u otra razón se evita que luego de la rotura del núcleo familiar el menor se siga relacionando con sus abuelos, resul-tando tanto el nieto como el abuelo perjudicado por esta conducta. Informe de la Comisión de lo Jurídico Civil de la Cámara de Representantes sobre el P. de la C. 608 de 1ro de junio de 1997, págs. 1-2.
El “derecho de visita” puede definirse como un derecho proveniente de la naturaleza, mediante el cual se permite a su titular expresar y manifestar sus sentimientos a otra persona, exigiéndole la utilización de los medios necesarios para proteger tal fin. L. Toro Vélez, El derecho de visita de los abuelos en Puerto Rico: Colón v. Colón, 33 Rev. Der. Pur. 1, 18 (1993). Al reconocer estatutariamente el referido derecho a los abuelos, nuestra legislación se incorpora al grupo de países de tradición civilista, como España y Francia, y a la mayoría de los estados que han aprobado leyes similares. íd., págs. 18-22. El denominador común de estas medidas legislativas es mantener los lazos afectivos entre los abuelos y sus nietos en atención al rol cada vez más activo que éstos ejercen en las vidas de los menores.
*156En Alonso García v. S.L.G., 155 D.P.R. 91 (2001), tuvimos ocasión de expresarnos sobre el papel fundamental que desempeñan los abuelos en la sociedad puertorriqueña moderna al extremo de extenderles, en determinadas cir-cunstancias, la inmunidad en acciones en daños y perjui-cios establecida en el Art. 1810A del Código Civil, 31 L.P.R.A. sec. 5150. Allí señalamos:
La sociedad puertorriqueña ha reconocido tradicionalmente que los abuelos son una figura esencial en la formación y el desarrollo de los nietos. Hoy día, son muchos los abuelos que atienden y cuidan a sus nietos mientras ambos padres traba-jan en busca de unos ingresos proporcionados al costo de vida. Comúnmente, los abuelos se preocupan por la salud, la ali-mentación, el bienestar y la seguridad de sus nietos.
El propósito que nos mueve a extender a los abuelos la in-munidad establecida en el artículo 1810A responde a nuestra obligación, como tribunal de justicia, de fomentar e implemen-tar la política pública del Estado de proteger y fortalecer la institución de la familia. Lamentablemente, cada vez más, la institución familiar sufre un serio menoscabo en peijuicio de nuestra sociedad cambiante. Es de vital interés público salva-guardar a aquellos núcleos familiares que permanecen unidos y que sostienen relaciones afectuosas entre sus miembros. (Ci-tas omitidas.)
En Goff v. Goff, 844 P.2d 1087, 1091 (Wyo. 1993), el Tribunal Supremo de Wyoming enumeró los cuatro roles sim-bólicos que los científicos sociales les adscriben a los abuelos.(14) En primer lugar, los abuelos ejercen el rol de estar presentes en las vidas de sus nietos. Esta presencia ayudará a que el menor se mantenga identificado con su familia, especialmente en casos de cambios en el núcleo familiar, y también contribuirá a mantener la unidad familiar. En su segundo rol, los abuelos sirven de guardia-nes para detectar señales de maltrato o negligencia en los menores. Tercero, los abuelos sirven de mediadores entre *157los padres e hijos. En cuarto lugar, los abuelos ejercen el rol de ser intérpretes de la historia familiar y, por lo tanto, su interacción con los menores servirá para forjar en éstos el sentido de la tradición e historia de la familia.
Por otro lado, estudios han demostrado que los abuelos colaboran en la enseñanza de destrezas básicas a sus nie-tos, y aquellos abuelos del mismo sexo sirven de modelos para ser imitados por sus nietos en el futuro. Además, los abuelos pueden proveer ayuda emocional y financiera a los padres, la cual repercutirá en beneficio de los menores.(15) En los casos de divorcio, la presencia de los abuelos cobra mayor importancia, ya que facilita a los menores el proceso de transición que ocurre en el entorno familiar. En síntesis, los abuelos son un puente intergeneracional que ayuda a los menores a tener una visión del futuro, conocer el pa-sado y tener estabilidad en la familia y en la vida en comunidad. E. Marrus, Over the Hills and Through the Woods to Grandparents’ House We Go: Or do We, Post-Troxel?, 43 Ariz. L. Rev. 751, 758-764 (2001). Incluso el Tribunal Supremo de Estados Unidos se ha pronunciado sobre la importancia de que el ordenamiento proteja la fa-milia extendida: “[o]urs is by no means a tradition limited to respect for the bonds uniting the members of the nuclear family. The tradition of uncles, aunts, cousins, and especially grandparents sharing a household along with parents and children has roots equally venerable and equally deserving of constitutional recognition.” Moore v. East Cleveland, 431 U.S. 494, 504 (1977). En la cultura puertorri-queña, la familia extendida tiene mayor trascendencia y arraigo, ya que las familias fomentan la interrelación entre padres, hijos, abuelos, bisabuelos, primos, tíos y sobrinos.
De lo expuesto previamente, se desprende con meridiana claridad el interés del Estado en mantener es-*158trechos lazos afectivos y de interacción entre los abuelos y sus nietos para facilitar el pleno desarrollo de los menores. Por otro lado, es indudable la facultad del Estado, en vir-tud de su poder de parens patriae, de asegurar el bienestar general de los conciudadanos mediante la legislación. Rodríguez v. Gerena, 75 D.P.R. 900, 901-902 (1954); Serrano Geyls, op. cit, pág. 167. La relación abuelo-filial contribuye al bienestar general de los menores.
IV
Al aplicar las normas anteriormente expuestas al re-curso ante nos, de entrada es menester indicar que, contra-rio a lo alegado por el Procurador General en representa-ción del Estado Libre Asociado de Puerto Rico, en el caso ante nos aplica el Art. 152A del Código Civil, supra. No podemos perder de perspectiva que aunque luego del divor-cio entre los progenitores los abuelos paternos continuaron relacionándose con su nieto, como consecuencia de las re-laciones paterno-filiales, dicha situación cambió luego de que el señor Ramírez Vélez se trasladara a residir a Esta-dos Unidos. Fue entonces cuando el padre solicitó la modi-ficación de las relaciones paterno-filiales a los fines de que se le permitiera al menor pernoctar en fines de semana alternos en la residencia de sus abuelos paternos y que, además, se le permitiera viajar en compañía de éstos a Estados Unidos para visitarlo. Aunque los progenitores acordaron que el menor podría viajar a Estados Unidos a visitar a su padre en compañía de los abuelos paternos, la madre, señora Rexach, se opuso a que el niño pernoctara en la residencia de sus abuelos paternos.(16) En consecuencia, el 3 de julio de 2001 los abuelos presentaron una soli-citud de relaciones abuelo-filiales ante el foro de instancia.
*159Ante un cuadro fáctico como el de autos, aplica el Art. 152A del Código Civil, supra. Como bien indica la señora Rexach en su petición de certiorari, “[c]ontrario a lo que expresó el Procurador [General] en su ponencia ante el Tribunal de Circuito de Apelaciones, no estamos meramente ante un caso de diferencias entre dos padres, sino que tene-mos unos abuelos que invocan el derecho creado por la Ley [Núm.] 182”. (Énfasis suplido.) Petición de certiorari, pág. 13.
Luego de dejar establecida la aplicación del Art. 152A, supra, a este caso, debemos señalar que resulta innecesa-rio entrar a examinar la constitucionalidad del citado artí-culo a la luz del debido proceso de ley sustantivo. Lo anterior obedece a que podemos hacer una interpretación razonable de la legislación impugnada, teniendo como norte nuestras previas decisiones y la decisión Troxel v. Granville, supra, sin tener que entrar a dilucidar la cons-titucionalidad de la ley, de acuerdo con nuestros pronun-ciamientos en Milán Rodríguez v. Muñoz, supra, pág. 618. El Prof. Raúl Serrano Geyls también se ha expresado de forma compatible con lo que hoy resolvemos al señalar que el Art. 152A del Código Civil, supra, es constitucional, pero que, “al aplicarl[o], nuestros jueces están obligados a se-guir las directrices establecidas en el caso Troxel, ya que se trata de un derecho fundamental”. Serrano Geyls, op. cit., pág. 1321. Una vez más debemos aplicar la norma de de-cretar la inconstitucionalidad de una ley sólo cuando ello sea indispensable. Pueblo v. Santiago Feliciano, supra, págs. 407-408. En el recurso ante nos debemos ejercer nuestra función interpretativa para darle efectividad al propósito legislativo de salvaguardar la relación abuelo-filial.
El Art. 152A, supra, establece que una vez disuelto el núcleo familiar por muerte, divorcio, separación o nulidad del matrimonio, se les reconocerá legitimación a los abuelos para solicitar relacionarse con sus nietos *160cuando los padres o tutor que ejerza la patria potestad im-pida tales relaciones sin una causa justa. En primer lugar, nuestra legislación, a diferencia del estatuto impugnado en Troxel v. Granville, supra, no reconoce el derecho de visita a cualquier persona, sino exclusivamente a los abuelos. Tal derecho no tiene rango constitucional, como el de los padres, sino estatutario, por lo cual puede imponérsele ma-yores limitaciones. En segundo lugar, una vez presentada la solicitud de relaciones abuelo-filiales, corresponderá a los tribunales conceder o denegar la solicitud a la luz de las circunstancias particulares de cada caso. Cabe señalar, como previamente lo hicimos, que tradicionalmente se ha delegado en los tribunales estatales la función de adjudicar controversias sobre relaciones familiares, como se reiteró en Troxel v. Granville, supra. Los tribunales deben asegu-rarse que sus decisiones sobre estas delicadas controver-sias propendan al bienestar de los menores, conforme lo requiere nuestra legislación y reiteradamente lo ha seña-lado nuestra jurisprudencia.
Determinar cuál es el bienestar del menor no es tarea fácil, ya que están implicados factores emocionales, físicos e incluso especulativos, que en algunas ocasiones no pue-den ser demostrados científicamente. R.H. Mnookin, In the Interest of Children, Advocacy, Law Reform and Public Policy, Nueva York, W.H. Freeman and Company, 1985, pág. 16. No obstante, la jurisprudencia ofrece ciertas guías para dirigir la tarea decisoria de los jueces y las juezas.
En Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 511 (1978), señalamos ciertos factores que los tribunales deben considerar para determinar el bienestar del menor al adjudicar casos de custodia. Algunos de dichos factores son igualmente aplicables al adjudicar controversias sobre relaciones abuelo-filiales. Así, es necesario que los tribunales consideren: la preferencia del menor, su sexo, edad, salud mental y física; el cariño que pueden brindarle las partes en controversia; la habilidad de las partes para satisfacer *161las necesidades afectivas y morales del menor; la interre-lación del menor con las partes y con otros miembros de la familia, y la salud psíquica de las partes. Además, se debe considerar la razonabilidad de las relaciones solicitadas a la luz de las actividades diarias del padre o madre custodio y del menor, y la ubicación y distancia del lugar donde se desarrollarán las relaciones abuelo-filiales. Ex parte Torres, 118 D.P.R. 469, 483 (1987). Resulta indispensable que los tribunales también consideren si entre los abuelos y los nietos se ha mantenido una relación afectiva estrecha o una mera relación ocasional. Ningún factor es decisivo de por sí; por ende, habrá que sopesarlos todos. Por otro lado, cabe señalar que los tribunales deben exponer los funda-mentos en los que establecen su decisión conforme los cri-terios antes mencionados.
A la luz de la decisión de Troxel v. Granville, supra, los tribunales deben darle una consideración especial a la decisión de los padres de rechazar las relaciones abuelo-filiales. Esto significa que no debe imponérseles a los padres la carga de probar que las relaciones solicitadas por los abuelos serán peijudiciales para el menor. Corresponde a los abuelos solicitantes el peso de la prueba para demostrar que tienen la aptitud para relacionarse con sus nietos a la luz de los criterios antes expuestos. Darle consideración especial a las decisiones de los padres permite que interactúen armoniosamente los derechos fundamentales de los padres y el interés en mantener la unidad de la familia y las relaciones abuelo-filiales.(17)
Cabe señalar que la jurisprudencia estatal avala nues-*162tra interpretación del Art. 152A, supra.(18) En McGovern v. McGovern, 33 P.3d 506 (Ariz. 2001), se sostuvo la constitu-cionalidad de la ley de Arizona que reconocía a los abuelos el derecho de visita si servían al bienestar del menor. El tribunal determinó que la decisión del Tribunal Supremo federal en Troxel v. Granville, supra, solamente tuvo el efecto de establecer que las decisiones de los padres mere-cen una consideración especial por parte de los tribunales y que el estatuto de Arizona era perfectamente compatible con tal pronunciamiento. Además, los tribunales de Arizona deben utilizar los criterios establecidos en su legisla-ción para determinar el bienestar de los menores. De igual forma, en Sicking v. Sicking, 996 P.2d 471 (Okla. 1999), se sostuvo una orden que permitió a los abuelos paternos re-lacionarse con su nieta. La madre de la menor instó un recurso de certiorari ante el Tribunal Supremo federal, pero fue declarado “no ha lugar”.(19) Dorwart v. Sicking, 531 U.S. 876 (2000). Véanse, además: In re Interest of C.M.V., Núm. 04-03-009-CV (Tex. App., 31 de marzo de 2004); In re Parentage of C.A.M.A., 84 P.3d 1253 (Wash. 2004).
A la luz de todo lo discutido anteriormente, resolvemos que los tribunales deben adjudicar las peticiones de relacio-nes abuelo-filiales conforme a los criterios mencionados y dándole una consideración especial al punto de vista de los padres. Hoy reiteramos la norma a los efectos de que “[l]os tribunales debemos interpretar los estatutos tomando en consideración el propósito social que los inspiró, dándoles un sentido lógico a sus diversas disposiciones y supliendo sus posibles deficiencias cuando sea necesario”, de manera que, en lo posible, pueda sostenerse su constitucionalidad y lograr que la legislación cumpla su función de aliviar los *163males sociales que han sido identificados por el legislador. Alonso García v. S.L.G., supra, págs. 99-100.
V
Por los fundamentos antes expuestos, se confirma la sentencia emitida por el Tribunal de Apelaciones y se de-vuelve el caso al foro de instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. El Juez Asociado Señor Hernández Denton emitió una opinión disidente. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
— O —

 Véase 40 Warren and Taylor’s Grandparent Visitation Rights: A Legal Research Guide págs. xiii-xiv (2001).


 El caso fue trasladado a la Sala Superior de Carolina el 27 de marzo de 2001 para proteger la imparcialidad judicial debido a que la señora Rexach se desempe-ñaba como Oficial Jurídico en la Sala Superior de San Juan.


 Véanse: Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 339 (1993); Pueblo v. Yip Berríos, 142 D.P.R. 386 (1997).


 Véanse: RDT Construction Corp. v. Contralor I, 141 D.P.R. 424 (1996); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


 Véanse: Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Vega et al. v. Telefónica, 156 D.P.R. 584 (2002).


 En Smith v. Organization of Foster Families, 431 U.S. 816, 843-844 (1977), se reconoció que el parentesco por consanguinidad no es el único factor para deter-minar la existencia de una familia. Dentro del concepto “familia” están comprendidos aquellos lazos emocionales que surgen de la relación cotidiana y que ejercen un rol determinante en el desarrollo y la educación de los menores.


 En Quilloin v. Walcott, 434 U.S. 246, 255 (1978), y en Wisconsin v. Yoder, 406 U.S. 205, 232 (1972), se reconoció que el derecho de los padres a mantener contacto con sus hijos es un derecho fundamental protegido por las Primera, Novena y Deci-mocuarta Enmiendas.


 Entiéndase por custodia la tenencia física de un menor de edad.


 La patria potestad es el conjunto de derechos y deberes que corresponde a los padres sobre la persona y el patrimonio de los hijos menores de edad.


 Entre las causas enumeradas en los referidos artículos se encuentran:
(a) ocasionar o poner en riesgo sustancial de sufrir daño o perjuicio a la salud física, mental o emocional y moral del menor o permitir o tolerar que otra persona lo ocasione;
(b) dejar de tener en su compañía al menor, dejar de supervisarlo, proveerle alimentos, ropa, albergue, educación o cuidados de salud conforme a sus medios de fortuna;
(c) faltar al deber de supervisión y cuidados del menor cuando este se encuentra en la custodia de otra persona;
(d) incurrir en abandono voluntario del menor;
(e) explotar al menor obligándolo a realizar cualquier acto con el fin de lucrarse de alguna forma;
(f) incumplir con el plan de servicios para reintegrar a un menor a su hogar;
(g) incurrir en conducta constitutiva de los delitos de asesinato, homicidio u homicidio involuntario o sus tentativas; delitos contra la vida e integridad corporal; violación; sodomía; actos lascivos; incumplimiento con la obligación de alimentar; abandono de menores; maltrato, entre otros;
(h) haber sido convicto por alguno de los delitos antes mencionados.


 La decisión fue emitida por pluralidad en una opinión suscrita por la Jueza Asociada Señora O’Connor, a la que se unieron el Juez Presidente Señor Rehnquist, la Jueza Asociada Señora Ginsburg y el Juez Asociado Señor Breyer. Los Jueces Asociados Señores Souter y Thomas suscribieron unas opiniones concurrentes, mien-tras que los Jueces Asociados Señores Scalia y Kennedy suscribieron unas opiniones disidentes.


 Véanse: A. Bell, Note: Public and Private Child: Troxel v. Granville and the Constitutional Rights of Family Members, 36 Harv. C.R.-C.L. L. Rev. 225 (2001); M. Byrne, Current Event: Troxel v. Granville, 120 S. Ct. 2054 (2000), 9 Am. U.J. Gender Soc. Pol’y & L. 243 (2001).


 Esta ley tiene como trasfondo nuestra sentencia en Ex parte Colón Vázquez, 126 D.P.R. 337 (1980), donde denegamos la solicitud de unos abuelos de visitar a su nieto, ya que en nuestro derecho positivo no se les había reconocido a los abuelos legitimación activa para solicitar derechos de visita sobre sus nietos.


 Véase M. Pillitire, Grandparent Visitation Rights: The Pitfalls and the Promise, 2 Loy. J. Pub. Int. L. 177, 185-186 (2001).


 Véase J. Franco, Derechos abuelo filiales en diferentes jurisdicciones, 26 Rev. Jur. U.I.P.R. 429, 585 (1992).


 Véase Alegato de los recurridos, pág. 4. De parte, debemos señalar que una situación fáctica similar ocurrió en Troxel v. Granville, supra, donde la madre de-seaba limitar la relación entre sus hijas menores de edad y los abuelos paternos a una visita mensual, sin que las niñas pernoctaran en la residencia de los abuelos.


 Ahora bien., aunque el punto de vista de los padres debe recibir una consi-deración especial, también los tribunales deben velar por que tal punto de vista no sea meramente la expresión de un sentimiento de represalia por parte de uno de los padres hacia los progenitores de su ex cónyuge. Como se sabe, después de un divorcio en extremo contencioso, las partes pueden quedar emocionalmente prejuiciadas no sólo con su ex cónyuge, sino a veces también con los padres de éste. En vista de lo anterior, los tribunales deben velar por que esa animosidad no sea el motivo para oponerse a las visitas de los abuelos.


 III Morgan Little, Child Custody and Visitation, Law and Practice Sec. 16.12[3], págs. 16-76 a 16-84 (2003).


 Esto ocurrió el 2 de octubre de 2002, es decir, después de la decisión Troxel v. Granville, supra, que fue emitida el 6 de junio de 2000.